In an action for a separation, the appeal is from so much of an order made on reargument as adheres to the original determination awarding to respondent alimony of $35 a week and a counsel fee of $350. Order modified by striking therefrom the third ordering paragraph and by striking from the second ordering paragraph everything following the words “ adhered to ” and by substituting therefor the words “except that the alimony payable pendente lite to the plaintiff shall be at the rate of $17.50 a week; and it is further”. As *984so modified, order, insofar as appealed from, affirmed, without costs. In our opinion, upon the uncontested factual showing of appellant’s $48 weekly “ take-home ” pay, an alimony award of $35 a week was not warranted, and an award of $17.50 a week pendente lite under the circumstances of the ease is appropriate. Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ., concur. [See post, p. 1027.]